COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-16-00006-CV


IN THE INTEREST OF T.B. AND
A.B., CHILDREN




                                     ------------

        FROM THE 233RD DISTRICT COURT OF TARRANT COUNTY
                   TRIAL COURT NO. 233-558243-14

                                      ----------

                                    OPINION

                                      ----------

                                 I. INTRODUCTION

      The primary issue we address in this appeal is whether a Florida court’s

inaction after making an initial child custody determination constituted an implicit

determination that the 233rd District Court in Tarrant County, Texas, (hereinafter

the trial court) was a more convenient forum for Appellee Mother’s suit affecting

the parent-child relationship (SAPCR) seeking modification of the initial child-
custody order issued by the Florida court. Because we hold that the Florida

court’s inaction—in failing for six months to either respond to communications

from the trial court or to rule on custody matters that Father had filed with the

Florida court after Mother had filed her SAPCR in the trial court—constituted

such an implicit determination, we will affirm the trial court’s denial of Father’s

plea to the jurisdiction.

                    II. FACTUAL AND PROCEDURAL BACKGROUND

      The facts are undisputed. Mother and Appellant Father are the parents of

two children, T.B. and A.B. Mother and Father lived together in Florida with the

children until early May 2012 when Mother moved to Texas with the children.1

Father then instituted a paternity suit in Florida, and ultimately, the 19th Judicial

Circuit Court of St. Lucie County, Florida, (the Florida court) signed a May 28,

2013 order approving a settlement agreement entered into by the parties.2 The

agreement declared Father’s paternity of both children, provided a parenting

plan, set a visitation schedule, and provided that the children would live in Texas

with Mother; the agreement did not require Father to pay child support.

      On August 1, 2014, after registering the Florida order with the Tarrant

County District Clerk’s office, Mother filed a SAPCR in the trial court seeking

      1
       Mother and Father never married.
      2
       The Florida court’s order simply states that the cause came before the
court on the stipulation of the parties and that the court “ORDERED AND
ADJUDGED that the Settlement Agreement entered by the parties on the 14 day
of May, 2013, is hereby approved.”

                                         2
modification of the Florida order.       Father filed a motion to dismiss Mother’s

SAPCR, alleging that the Florida court was the court exercising continuing

jurisdiction under the Uniform Child Custody Jurisdiction and Enforcement Act

(UCCJEA or the Act) and that the trial court lacked subject-matter jurisdiction. At

the hearing on Father’s motion to dismiss for lack of jurisdiction, the trial court

advised counsel that before proceeding, it would contact the Florida court to

discuss the jurisdictional issue and the Florida court’s retention of continuing,

exclusive jurisdiction.

         On February 5, 2015, Mother filed with the trial court a written request for a

UCCJEA conference between the trial court and the Florida court. On February

12, 2015, Father, who still lived in Florida, filed a motion to reopen the case in

Florida and requested that the Florida court confirm its jurisdiction and enforce its

order.     The trial court repeatedly attempted to communicate with the Florida

court, but the Florida court did not respond.

         Finally, on June 15, 2015, after four months had elapsed and the Florida

court had neither ruled on Father’s motion requesting confirmation of jurisdiction

in Florida nor responded in any way to the trial court’s communications, the trial

court set Mother’s SAPCR for final hearing on August 24, 2015. Both Father and

Mother appeared at the final hearing and offered evidence; the trial court

ultimately signed an October 13, 2015 final judgment modifying the Florida

court’s order. Father perfected this appeal and raises three issues challenging

the trial court’s jurisdiction.

                                            3
                              III. STANDARD OF REVIEW

      Whether a court has subject-matter jurisdiction is a question of law that we

review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217, 225

(Tex. 2004). Whether undisputed evidence of jurisdictional facts established a

trial court’s jurisdiction is also a question of law. Id. at 226; City of Wichita Falls

v. Jenkins, 307 S.W.3d 854, 857 (Tex. App.—Fort Worth 2010, pet. denied).

                       IV. JURISDICTION UNDER THE UCCJEA

      In his first issue, Father asserts that the trial court lacked subject-matter

jurisdiction to modify the Florida court’s order concerning conservatorship and

visitation issues because the Florida court had continuing, exclusive jurisdiction

under the UCCJEA and has not relinquished its jurisdiction to the trial court or

determined Texas to be a more convenient forum and because Father still

resides in Florida.

         A. The Law Concerning UCCJEA Modification Jurisdiction

                           1. Section 152.203 governs

      The UCCJEA encourages national uniformity in child-custody disputes; the

Act is an attempt to deal with the problems of competing jurisdictions entering

conflicting interstate child-custody orders, forum shopping, and the drawn out

and complex child-custody legal proceedings often encountered by parties where

multiple states are involved. See In re Dean, 393 S.W.3d 741, 743 (Tex. 2012)

(orig. proceeding). The UCCJEA limits the jurisdiction of one state to modify the



                                          4
child-custody orders of another state. Id. Most states, including Texas3 and

Florida,4 have adopted the UCCJEA in order to reduce conflicting orders

regarding custody and placement of children. See id.

      The UCCJEA provides that a Texas court possesses jurisdiction to modify

orders from another state that affect the parent-child relationship if the following

requirements are met:

      • Texas would have jurisdiction to make an initial determination
      under either UCCJEA section 152.201(a)(1) (“home-state
      jurisdiction”) or (a)(2)(“significant connections jurisdiction”), and

      • the court of the other state determines it no longer has exclusive
      continuing jurisdiction under section 152.202 or that a court of this
      state would be a more convenient forum under section 152.207.

See Tex. Fam. Code Ann. § 152.203 (West 2014).            Under this two-pronged

analysis, we first examine whether Texas would have jurisdiction to make an

initial determination of custody under either section 152.201(a)(1)’s home-state

jurisdiction or under section 152.201(a)(2)’s significant-connections jurisdiction,

recognizing that Texas needs to meet only one of the subsections of 152.201(a)

in order to satisfy the first prong. In re S.L.P., 123 S.W.3d 685, 688 (Tex. App.––

Fort Worth 2003, no pet.). We then address the second prong and determine

whether the state making the initial child-custody decision concluded either that it

no longer possesses continuing jurisdiction or that a Texas court would be a


      3
       See Tex. Fam. Code Ann. §§ 152.001–.317 (West 2014 & Supp. 2015).
      4
       See Fla. Stat. Ann. §§ 61.501–.542 (West 2016).

                                         5
more convenient forum.      See Tex. Fam. Code Ann. §§ 152.202, .207 (West

2014).

         2. First prong—jurisdiction to make an initial custody decision

      Under the pertinent portions of the first prong of 152.203, a Texas court

has   significant-connections   jurisdiction   to   make   an   initial   child-custody

determination under UCCJEA section 152.201(a)(2) if (1) the child and at least

one parent have a significant connection with Texas other than mere presence,

(2) substantial evidence is available in Texas concerning the child’s care,

protection, training, and personal relationships,5 and (3) a court of the home state

of the child determines that it no longer has exclusive, continuing jurisdiction.

S.L.P., 123 S.W.3d at 688; Davis v. Guerrero, 64 S.W.3d 685, 689 (Tex. App.––

Austin 2002, no pet.).

      Concerning a child’s and at least one parent’s significant connections with

the state in which the movant is seeking an initial child-custody decision and

concerning whether substantial evidence is available in that state, courts

consider the nature and quality of the child’s contacts with the State. 6 See In re


     Neither “significant connection” nor “substantial evidence” is defined in the
      5

UCCJEA.
      6
        UCCJEA sections 152.201 (initial child-custody jurisdiction), .202
(exclusive, continuing jurisdiction), and .203 (jurisdiction to modify) cross-
reference and incorporate one another extensively. See Tex. Fam. Code Ann.
§§ 152.201–.203. The existence of significant connections with and substantial
evidence in a state is, at least in part, a ground for a court’s exercise of
jurisdiction under all three subsections. Therefore, because the terms “significant
connection” and “substantial evidence” are given the same meaning under all
                                          6
Forlenza, 140 S.W.3d 373, 378 (Tex. 2004) (orig. proceeding). Some of the

factors showing a significant connection to the state and substantial evidence in

the state include the following: whether the child resides in the state, whether the

child attends school in the state, whether the child’s family resides in the state,

and whether the parent has made educational plans for the child in the state.

See id. (recognizing fact that numerous relatives lived in Texas and maintained

relationship with child as evidence of significant connection with Texas and that

substantial evidence existed in Texas); In re S.J.A., 272 S.W.3d 678, 685 (Tex.

App.—Dallas 2008, no pet.) (same); see also Barabarawi v. Rayyan, 406 S.W.3d

767, 772 (Tex. App.—Houston [14th Dist.] 2013, no pet.) (pointing out absence of

evidence of these factors concerning child’s relationship with Florida as

supporting Texas trial court’s exercise of “default jurisdiction” under section

152.201(a)(4) over initial child-custody decision).

     3. Second prong—when home-state court determines that another
                 court would be a more convenient forum

      Under the second prong, a court in Texas is a more convenient forum

under section 152.207(b) when the home state is an inconvenient forum

considering all relevant factors, including whether domestic violence has

occurred and which state could best protect the parties and the child; the length

of time the child has resided outside of the home state; the distance between the


three subsections, cases decided under all three subsections are authoritative on
the issue of what constitutes a significant connection or substantial evidence.

                                          7
home state and the court in the state that would assume jurisdiction; the relative

financial circumstances of the parties; any agreement of the parties as to which

state should assume jurisdiction; the nature and location of the evidence required

to resolve the pending litigation, including the testimony of the child; the ability of

the courts of both states to decide the issue expeditiously; and the familiarity of

the courts of each state with the facts and issues in the pending litigation. See

Tex. Fam. Code Ann. § 152.207(b). This list of factors is not exclusive. See

Unif. Child Custody Jurisdiction & Enf’t Act § 207 cmt., 9 U.L.A. 682 (1997) (“The

list is not meant to be exclusive.”). A home-state trial court is not required to

conduct an evidentiary hearing before making a determination that it is an

inconvenient forum.     See Lesem v. Mouradian, 445 S.W.3d 366, 376 (Tex.

App.—Houston [1st Dist.] 2013, no pet.).

                                    B. Analysis

      1. Mother’s complaint that the UCCJEA does not apply—Florida
                   is the home state under the UCCJEA

      We begin by addressing Mother’s contention that the UCCJEA does not

apply to the Florida court’s order. Mother claims that the UCCJEA does not

apply because the Florida court only approved the parties’ settlement agreement;

Mother asserts that, consequently, this order by the Florida court is not an order

providing for legal custody, physical custody, or visitation with respect to a child

as required to fall within the parameters of the UCCJEA.           But the UCCJEA

expressly defines a “child custody proceeding” as including a proceeding for


                                          8
paternity. Tex. Fam. Code Ann. § 152.102(4) (West 2014). Thus, the Florida

court’s order in Father’s paternity proceeding—which approves the settlement

reached by the parties, declares Father’s paternity, provides a parenting plan,

and sets a visitation schedule—constitutes a child custody proceeding triggering

application of the UCCJEA. See id.; see also In re Calderon–Garza, 81 S.W.3d

899, 903 (Tex. App.––El Paso 2002, orig. proceeding) (recognizing paternity suit

was child-custody suit under UCCJEA).

          Thus, by virtue of the Florida court’s order in Father’s paternity proceeding

that declared Father’s paternity, provided a parenting plan, and set a visitation

schedule, the Florida court made the initial child-custody determination

concerning Father and Mother’s children and established Florida as the

children’s home state for purposes of the UCCJEA. See Tex. Fam. Code Ann.

§ 152.102(4), (7), (8) (defining child-custody determination, home state, and

initial    determination,   respectively);   Calderon-Garza,   81   S.W.3d    at   903

(discussing determination of home state under UCCJEA). We cannot agree with

Mother’s contention that the Florida court’s order approving Mother and Father’s

settlement agreement in Father’s paternity suit did not constitute an initial child-

custody decision under the UCCJEA.

                   2. First prong—Texas would have jurisdiction
                         to make an initial custody decision

          Moving to our analysis under the first prong of the statutory test to

determine whether the trial court possessed jurisdiction over Mother’s SAPCR to


                                             9
modify the Florida court’s order concerning child custody, we examine whether

Texas would have jurisdiction to make an initial custody determination under

either section 152.201(a)(1) or (2). See Tex. Fam. Code Ann. § 152.203; S.L.P.,

123 S.W.3d at 688. To recap, section 152.201(a)(2) provides, in pertinent part,

that a Texas court may make an initial child-custody determination when the child

and at least one of the child’s parents has a significant connection with Texas

(subsection A) and when substantial evidence is available in Texas concerning

the child’s protection, training, and personal relationships (subsection B). See

Tex. Fam. Code Ann. § 152.201(a)(2)(A), (B).

      Looking to whether the children and at least one of their parents have a

significant connection with Texas and whether substantial evidence is available

in   Texas   concerning   the   children’s   protection,   training,   and   personal

relationships, the record before us shows the following. The children and Mother

have resided in Texas since May 2012. Mother’s mother (the children’s maternal

grandmother) lives in Texas, and Mother and the children resided with her for

approximately ten months when they first moved to Texas. See Forlenza, 140

S.W.3d at 377 (recognizing fact that children’s relatives resided in Texas and

maintained relationship with children constituted a significant connection to

Texas). Father agreed to permit Mother and the children to move to Texas and

to make their home in Texas. See In re Brilliant, 86 S.W.3d 680, 691 (Tex.

App.—El Paso 2002, no pet.) (recognizing that plans to reside in Texas and raise

family there constituted evidence of significant connection with Texas).         The

                                        10
children attend school in Texas. The children receive medical care in Texas;

they recently had surgery in Texas. The evidence supports the determination

that the children and Mother have a significant connection with Texas and that

substantial evidence is available in Texas concerning the children’s protection,

training, and personal relationships.     See cf. Forlenza, 140 S.W.3d at 377

(requiring evidence only of either a significant connection or the availability of

substantial evidence). Thus, the first prong of section 152.203’s modification

jurisdiction is established.

                      3. Second Prong—Texas would be a
                      more convenient forum than Florida7

                                a. The Florida statute

      The inconvenient-forum analysis applies only when a court—such as the

home-state Florida court here—has continuing, exclusive jurisdiction but declines

to exercise its jurisdiction.    In Florida, the home-state court may decline to

exercise jurisdiction under section 61.520 of Florida’s UCCJEA based on an

inconvenient-forum analysis. See Fla. Stat. Ann. § 61.520. Section 61.520 of

Florida’s UCCJEA is identical to section 152.207 of Texas’s UCCJEA. Compare

id., with Tex. Fam. Code Ann. § 152.207. Thus, a Florida home-state court


      7
       In fact, the inconvenient-forum analysis set forth in section 152.207 is not
only the second prong of possible modification jurisdiction under section 152.203
but is also a prong of potential initial child-custody jurisdiction under section
152.201(a)(2). Because the inconvenient-forum analysis is the same for both
152.203 and 152.201(a)(2), we discuss it only once—as the second prong of
modification jurisdiction.

                                         11
utilizes the same eight nonexclusive factors set forth in section 152.207 of the

Texas family code in determining whether another state is a more convenient

forum for a SAPCR than Florida. See Fla. Stat. Ann. § 61.520(2) (setting forth

list of relevant factors, including time child resided outside home state, parties’

circumstances, parties’ financial circumstances, any agreement of parties on

jurisdiction, location of evidence regarding SAPCR, ability of both courts to

expeditiously dispose of SAPCR, and familiarity of each court with facts

regarding the issues). The issue of whether the Florida court, as the home-state

court, is an inconvenient forum for Mother’s SAPCR may be raised on the Florida

court’s own motion or on request of a Texas trial court. See id. § 61.520(1).

        b. Analysis of the nonexclusive inconvenient-forum factors

      Applying the inconvenient-forum factors, Mother and the children have

resided in Tarrant County, Texas, since May 2012; thus, they had resided

outside the home state of Florida for over three years at the time the trial court

modified the Florida order. Father agreed to Mother’s possession of the children

and to their continued residence in Texas per the agreement Mother and Father

had reached and the Florida court had approved. The distance between Texas

and Florida is over 1,000 miles—requiring lengthy travel by both Mother and the

children to pursue and to present testimony in a SAPCR in Florida.

      The children attend elementary school in Tarrant County.          Under the

agreement executed by Mother and Father and approved by the Florida court,

Father was granted approximately 160 days per year of possession of the

                                        12
children. Father, who continues to reside in Florida, exercised approximately 42

days of possession in 2013, 54 days of possession in 2014, and 63 days of

possession in 2015. Conversely, the children resided in Tarrant County with

Mother approximately 323 days in 2013, 311 days in 2014, and 302 days in

2015. According to Mother, Father began exercising more days of possession

after she filed her SAPCR seeking modification of the Florida court order. Father

testified that he visited the children in Texas and that during summers, they

would visit him in Florida.

      The agreement Mother and Father reached in Florida provides that

enforcement and modification of the agreement shall be brought in Florida so

long as one parent continues to reside in Florida—which Father does. See Hart

v. Kozik, 242 S.W.3d 102, 110 (Tex. App.—Eastland 2007, no pet.) (recognizing

that parties’ jurisdictional agreement is simply one factor in an inconvenient-

forum analysis); see also Dubai Petroleum Co. v. Kazi, 12 S.W.3d 71, 76 (Tex.

2000) (explaining that subject-matter jurisdiction “exists by operation of law only,

and cannot be conferred upon any court by consent or waiver”).

      The Florida court possesses no familiarity with the facts or issues

surrounding Mother’s and Father’s relationships with the children nor their

exercise of custody of the children because these issues were not litigated in

Florida—the Florida court’s order simply approved an agreement reached by

Father and Mother. The evidence required to resolve Mother’s SAPCR is located

in Texas where the children reside and attend school. And the trial court is able

                                        13
to decide Mother’s SAPCR expeditiously while the Florida court has failed to rule

on anything filed by Father with the Florida court, including Father’s motion

requesting the Florida court to confirm its continuing jurisdiction and to enforce its

final order approving the settlement agreement.8

      Thus, application of the statutory factors in toto establish that Florida is an

inconvenient forum for Mother’s SAPCR and that Texas is a more convenient

forum than Florida; the only factor supporting continuing jurisdiction in Florida is

the parties’ agreement. This single factor is not, however, conclusive and is

considered along with the other listed nonexclusive factors, which show that

Florida is an inconvenient forum and that Texas is a more convenient forum.

See Hart, 242 S.W.3d at 110 (“The statute does not make a jurisdictional

agreement binding upon the court or irrevocable by the parties”).          Thus, the

nonexclusive statutory factors support the conclusion that the home state of

      8
        The Florida court’s online file for Father’s suit reflects that no action has
been taken by the Florida court since it signed the final order in 2013 except that
the closed case was administratively reopened on February 12, 2015, when
Father filed his motion to reopen. To date, the Florida court has conducted no
hearings, made no rulings, nor signed any orders during the fourteen months that
have elapsed since Father filed his motion requesting the Florida court to confirm
its continuing jurisdiction and to enforce its final order approving the settlement
agreement.                   See         St.       Lucie         County         Clerk,
https://courtcasesearch.stlucieclerk.com/BenchmarkWebExternal/CourtCase.asp
x/Details/1919434?digest=YxAQo7VUcfXst47F0OleZA (last visited July 8, 2016);
see also Tex. R. Evid. 201(b)(2), (c)(1) (authorizing appellate court to judicially
notice on its own motion facts that are not subject to reasonable dispute because
they can be accurately and readily determined from sources whose accuracy
cannot reasonably be questioned); HealthTronics, Inc. v. Laser USA, Inc., 382
S.W.3d 567, 576 (Tex. App.—Austin 2012, no pet.) (taking judicial notice of
California trial court’s records not contained in appellate record).

                                         14
Florida is an inconvenient forum for Mother’s SAPCR and that Texas is a more

appropriate forum. See, e.g., In re Isquierdo, 426 S.W.3d 128, 135 (Tex. App.––

Houston [1st Dist.] 2012, orig. proceeding) (explaining that mere fact father

continued to reside in UCCJEA “home state” of Texas where initial child-custody

decision had been made did not support Texas’s exercise of exclusive,

continuing jurisdiction over mother’s modification proceeding when children had

lived in North Carolina for past five years).

         c. The Florida court’s implied ruling under the present facts

      Although the nonexclusive statutory factors support the determination that

Florida is an inconvenient forum for Mother’s SAPCR and that Texas is a more

appropriate forum, Father points out that the Florida court did not sign an order

so holding. Father contends that absent such a written order from the Florida

court either declining to exercise its home-state, continuing jurisdiction or

declaring that Florida is an inconvenient forum and that Texas is a more

convenient forum, the trial court lacked subject-matter jurisdiction over Mother’s

SAPCR.     See Saavedra v. Schmidt, 96 S.W.3d 533, 541 (Tex. App.—Austin

2002, no pet.).

      The record reflects the following efforts by the trial court and by Father to

obtain a ruling from the Florida court concerning whether it would exercise its

home-state, continuing jurisdiction over Mother’s modification SAPCR. First, at

the hearing on Father’s motion to dismiss, the trial court said that it would contact

the Florida court to discuss the jurisdictional issue and the Florida court’s

                                          15
possible retention of continuing, exclusive jurisdiction. Second, on February 5,

2015, Mother filed a written request in the trial court for a UCCJEA conference

between the trial court and the Florida court. Third, on February 12, 2015, Father

filed a motion to reopen the case in the Florida court and requested it confirm its

jurisdiction and enforce its order. Fourth, the following exchange occurred on the

record on August 24, 2015, prior to the final trial on Mother’s SAPCR, which was

more than a year after Mother had filed the SAPCR and approximately six

months after Father had filed his motion with the Florida court requesting the

Florida court to confirm its jurisdiction:

      [Father’s counsel]: Your Honor, before we proceed -- I’m sorry.

            Before we proceed, Your Honor, I have one thing I need to
      address with the Court. [Mother’s counsel] filed a request for a
      UCCJEA conference on February 5th, 2015. When we met with
      Your Honor last time, you said that you had called the court in St.
      Lucie County, Florida --

      THE COURT: Yes.

      [Father’s counsel]: -- left multiple messages --

      THE COURT: Yes.

      [Father’s counsel]: -- and had yet to get a phone call back. I would
      just ask, for the record, if the Court could tell us if you ever did hear
      back from St. Lucie County?

      THE COURT: I never did hear back from the Judge in St. Lucie County.

      [Father’s counsel]: Thank you, Your Honor.

Father’s counsel did not seek an abatement pending a response from the Florida

court and did not file a mandamus proceeding in Florida in an effort to obtain a

                                             16
ruling from the Florida court on his motion to confirm the Florida court’s

jurisdiction that he had filed in Florida after Mother had filed her SAPCR in

Texas. See, e.g., Madeira Mgmt., Inc., v. Chapman Realty Corp., 459 So. 2d

1177, 1178 (Fla. Dist. Ct. App. 1984) (recognizing petition for writ of mandamus

is proper remedy to compel judge to rule).9

      Father relies on Saavedra to support his argument that the trial court

lacked subject-matter jurisdiction over Mother’s SAPCR because there was no

written order from the Florida court declining to exercise its home-state,

continuing jurisdiction or declaring that Florida is an inconvenient forum and that

Texas is a more convenient forum. 96 S.W.3d at 541. In Saavedra, as here, the

home-state court failed to communicate with the Texas trial court; but in

Saavedra, unlike here, the home-state court actually modified its initial child-

custody order and specifically stated in the modified order that it continued to

maintain exclusive jurisdiction under the UCCJEA. Id. at 538. The Florida court

here did not sign any type of order indicating that it intended to exercise

continuing, exclusive home-state jurisdiction, even though Father had filed a

motion requesting such an order. Consequently, Saavedra is factually different

from the present situation.


      9
       Father filed a petition for writ of mandamus with this court in July 2015,
see In re Babcock, No. 02-15-00245-CV, 2015 WL 4775767, at *1 (Tex. App.—
Fort Worth Aug. 13, 2015, orig. proceeding) (mem. op.), asserting that the trial
court abused its discretion by denying his motion to dismiss Mother’s SAPCR.
We denied Father’s petition for writ of mandamus.

                                        17
      Under the unique facts presented here, we hold that the Florida court’s

failure to communicate with the trial court for over six months and the Florida

court’s failure to rule on Father’s motion filed with it—for over six months before

the trial court proceeded to a final hearing, for over eight months before the trial

court signed a final judgment, and for over fourteen months to date—constitutes

an implied determination by the Florida court to decline to exercise its home-state

jurisdiction and an implied determination by the Florida court that Texas is a

more convenient forum for litigation of Mother’s modification SAPCR. To hold

otherwise would undermine the purposes of the UCCJEA. The comments to the

UCCJEA state that the “Act should be interpreted according to its purposes

which are to: . . . [p]romote cooperation with the courts of other States to the end

that a custody decree is rendered in that State which can best decide the case in

the interest of the child” and to promote consistent and speedy resolution of child

custody issues involving multiple states. Unif. Child Custody Jurisdiction & Enf’t

Act §§ 101–405, 9 U.L.A. 649 (1999 & Supp. 2005); accord Zirkle v. Franklin, No.

282826, 2008 WL 4228282, at *1 (Mich. Ct. App. Sept. 16, 2008) (not designated

for publication) (holding that letter from home-state court implied that it

acquiesced to Michigan court’s exercising UCCJEA jurisdiction). Consequently,

under the narrow facts presented here, we hold that the trial court possessed

subject-matter jurisdiction to modify the Florida court’s order concerning

conservatorship and visitation issues. See Unif. Child Custody Jurisdiction &



                                        18
Enf’t Act §§ 101–405, 9 U.L.A. 649 (1999 & Supp. 2005); accord Staats v.

McKinnon, 206 S.W.3d 532, 539 (Tenn. Ct. App. 2006).

      We overrule Father’s first issue.

   V. JURISDICTION UNDER UNIFORM INTERSTATE FAMILY SUPPORT ACT (UIFSA)

      In his second issue, Father asserts that the trial court lacked jurisdiction

under the UIFSA to modify the Florida court’s order concerning child support; the

Florida court order did not order Father to pay child support.

                                   A. The Law

      The UIFSA is a completely different and independent uniform law from the

UCCJEA. See In re M.I.M., 370 S.W.3d 94, 97 (Tex. App.––Dallas 2012, pet.

denied).   While the UCCJEA is applicable to child-custody proceedings, the

UIFSA is applicable to child-support proceedings. See Tex. Fam. Code Ann.

§§ 159.001–.902 (West 2014 & Supp. 2015). When a party seeks to modify a

child-support order issued by another state, the UIFSA applies. See Tex. Fam.

Code Ann. § 156.408(a) (West 2014); In re T.L., 316 S.W.3d 78, 83 (Tex. App.––

Houston [14th Dist.] 2010, pet. denied). Thus, a party seeking to modify a

support order from another state must establish jurisdiction pursuant to the

UIFSA, not simply jurisdiction under the UCCJEA. See M.I.M., 370 S.W.3d at 97

(discussing distinction between jurisdiction under UCCJEA and jurisdiction under

UIFSA); In re V.L.C., 225 S.W.3d 221, 226 (Tex. App.––El Paso 2006, no pet.)

(recognizing that “there are separate and independent jurisdictional requirements



                                          19
that must be met under the UCCJEA and the UIFSA in order to modify an out-of-

state order”).

       Once a court possessing jurisdiction under the UIFSA enters a child-

support order, that court becomes the only tribunal authorized to modify the

decree for as long as it retains jurisdiction. See Tex. Fam. Code Ann. § 159.205

(West Supp. 2015). But when a divorce decree or a child-custody order from

another state fails to include a child-support order, the court issuing the divorce

decree or custody order does not acquire continuing, exclusive jurisdiction over

child-support issues under the UIFSA. See id. §§ 159.102(2) (West Supp. 2015)

(defining child support order to which UIFSA applies as “support order for a

child”), .102(28) (defining support order as a “judgment, decree, order, decision,

or directive . . . issued . . . for the benefit of a child . . . that provides for monetary

support, health care, arrearages, retroactive support, or reimbursement for

financial assistance provided to an individual obligee in place of child support”);

Office of Attorney Gen. v. Long, 401 S.W.3d 911, 913 (Tex. App.––Houston [14th

Dist.] 2013, no pet.) (holding “absolute divorce” decree issued by North Carolina

court did not trigger continuing, exclusive jurisdiction under UIFSA of subsequent

petition for child support because decree did not include a support order for a

child); V.L.C., 225 S.W.3d at 226–27 (holding court’s divorce decree

incorporating parties’ agreement concerning child support did not constitute “child

support order” creating continuing, exclusive jurisdiction in that court under

UIFSA). In the absence of an existing child-support order, a petition may be filed

                                            20
in a Texas court by a Texas resident seeking child support for her child so long

as the Texas court may obtain jurisdiction over the alleged obligor. See Tex.

Fam. Code Ann. § 159.201; M.I.M., 370 S.W.3d at 98; see also Patricia W.

Hatamyar, Interstate Establishment, Enforcement, and Modification of Child

Support Orders, 25 Okla. City U. L. Rev. 511, 522 (2000) (explaining UIFSA’s

provision for initial establishment of a child-support order).

                                    B. Analysis

      The settlement agreement signed by Mother and Father and approved by

the Florida court in its May 28, 2013 order does not require Father to pay child

support. It provides that

      [i]n light of the parties’ incomes, the interstate residences of the
      parties, the Father’s sole obligation is to pay travel expenses for
      himself and the children for transport between Florida and Texas.
      Neither party will pay child support to the other party. It is the
      parties’ intent and agreement that there will be no retroactive child
      support due.

This provision does not constitute a “child support order” under the UIFSA. See

Tex. Fam. Code Ann. § 159.102(2) (defining child support order as a support

order for a child). The provision is not a support order because it does not order

monetary support, health care, arrearages, retroactive support, or reimbursement

for financial assistance provided to an individual obligee in place of child support.

See id. § 159.102(28) (defining “support order”).                Mother and Father’s

agreement, although approved by the Florida court, simply does not meet the

UIFSA’s definitions of “support order” and “child support order” as required by the


                                          21
UIFSA to vest continuing, exclusive jurisdiction over child-support determinations

in the Florida court. See id. § 159.102(2), (28); Long, 401 S.W.3d at 913; V.L.C.,

225 S.W.3d at 227. Thus, because the Florida court’s order does not constitute

a child-support order under the UIFSA and because no prior child-support order

exists concerning Mother and Father’s children, the trial court possessed

jurisdiction under the UIFSA to issue a child-support order concerning Mother

and Father’s children.10   See Tex. Fam. Code Ann. § 159.201; M.I.M., 370

S.W.3d at 98.

      We therefore overrule Father’s second issue challenging the trial court’s

jurisdiction under the UIFSA to modify a prior child-support order.

                  VI. JURISDICTION TO AWARD ATTORNEY’S FEES

      In his third issue, Father argues that because the trial court lacked

jurisdiction under the UCCJEA as asserted in his first issue and lacked

jurisdiction under the UIFSA as asserted in his second issue, the trial court

likewise lacked jurisdiction to award attorney’s fees.11 Because we have held



      10
         Father did not file a special appearance, appeared in the trial court for
the trial of Mother’s SAPCR, and does not challenge on appeal the trial court’s
personal jurisdiction over him; thus, he waived any contention that the trial court
lacked personal jurisdiction over him. See In re Barnes, 127 S.W.3d 843, 846
(Tex. App.—San Antonio 2003, orig. proceeding) (explaining that a challenge to
personal jurisdiction over a party may be waived if not asserted); see also Burger
King Corp. v. Rudzewicz, 471 U.S. 462, 472 n.14, 105 S. Ct. 2174, 2182 (1985)
(“[T]he personal jurisdiction requirement is a waivable right.”).
      11
        Father does not challenge the amount or reasonableness of the
attorney’s fees awarded, nor does Father cite any authority in support of this
                                        22
that the trial court possessed jurisdiction of custody issues concerning the

children under the UCCJEA and possessed jurisdiction of support issues

concerning the children under the UIFSA, we overrule Father’s third issue.

                                   VII. CONCLUSION

         Having overruled Father’s three issues, we affirm the judgment of the trial

court.



                                                     /s/ Sue Walker
                                                     SUE WALKER
                                                     JUSTICE

PANEL: WALKER, MEIER, and SUDDERTH, JJ.

DELIVERED: July 14, 2016




issue. Father’s complaint in his third issue is predicated purely on this court’s
sustaining either his first or second issue.

                                          23